Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Preliminary Amendment filed on October 8, 2020 has been received and entered. Claims 1-3, 6, 12, 16, 17, 23 and 24 have been amended. Claim 7, 13 and 22 have been cancelled. Claims 1-6, 8-12, 13-21, 23 and 24 are pending for examination. 

Priority
  Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on December 26, 2018 (CHINA 201811605446).
Receipt is acknowledged of certified copies retrieved under 35 U.S.C. 119(a)-(d), which propriety documents have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020, 11/05/2020, 4/16/2021 and 7/2/2022 have been considered by the examiner.  Please see attached PTO-1449.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-12 and 14- 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-6, 8-12 and 14- 21 are method claims. A claimed process is surely patent-eligible under § 101 if:  it is tied to a particular machine or apparatus.  However, claims 1-6, 8-12 and 14- 21 fail to tie to another statutory class and can be performed without the use of a particular apparatus. For example, claim 1 recites “acquiring a data processing request; …determining a target key value pair…processing data in a value field of the target key value pair…writing the newly generated target key value pair into a storage space”, but in no way is it clear as to how this is accomplished (i.e., accomplished by a particular machine).  In order to make the method claim a statutory subject matter, a hardware component (i.e. a processor) must be explicitly provided in the body of the claim to execute the steps in the method claim. As such, they fail to fall within a statutory category.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


Line 1 recites “Disclosed in embodiments” is phrase that can be implied and not clear. 
Appropriate correction is required.

Claim Objections
Claims 4, 12, 14, 16 and 19 are objected to because of the following informalities:  
Claim 4, line 4, 8, 13 and 18, recite “when”, “when” is an optional statement, which makes the limitations following have limited patentable weight. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure, see MPEP 2143.03.
Similar problem exists in claims 12, 14, 16 and 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2, 4, 5, 9-12, 14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, lines 3 and 6, recite the limitation " a data object" and lines 7 and 8 recite “the data object”. It is not clear if they are referring to the same limitation. Therefore, it is indefinite.
Claim 4, recites “a new key value pair” twice. It is not clear if they are referring to the same limitation or not. Therefore, it is indefinite.
Claim 5, line 4 recites “the data object”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, recites “in the data object of the current version, calling a function”. It is not clear how to call a function from a data object. Therefore it is indefinite.
Claim 11, recites “upper software”. The limitation is not clear. Similar problem exists in claims 12, 14, 16, 18 and 19.
Dependent claims depends on the above claims are also rejected.
Appropriate clarification and correction is required.

Allowable Subject Matter
Claims 4, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 15, 18-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Multani et al. (U.S. Pat. No. 10,025,943) from IDS in view of Bennett et al. (U.S. Pat. Pub. 2018/0011852).

Referring to claim 1, Multani et al. teaches a data processing method, comprising: 
acquiring a data processing request (Element 402 depicts receiving a request to update a first version of a collection of key-value pairs maintained by the database management system, see Multani et al., Col. 8, lines 56-58); 
according to the data processing request, determining a current version identifier (supply a stream of updates containing a version identifier and an identifier of a collection of key-value pairs, see Multani et al., Col. 10, lines 54-56, receive updates to the first version of the collection , see Multani et al., Col. 5, lines 57-58. A request (not shown) to access a value may be accompanied by a key that is associated with the value, see Multani et al., Col. 7, lines 28-29, as index structure 382, may be traversed to locate an extended key having as a constituent part the key provided in the request, see Multani et al., Col. 7, lines 33-36. An extended key 350 may comprise a version identifier 366 and a key 368, see Multani et al., Col. 7, lines 4-6. Element 404 depicts forming a version identifier for a second version of the collection, with which the second version of the value may be associated, see Multani et al., Col. 8, lines 65-68); 
writing the newly generated target key value pair into a storage space (Updates 110-118 may be stored within the context of one or more transactions storing data on key-value database 104, see Multani et al., Col. 2, lines 60-61, store a second version of the value in response to a request comprising a key and the second version of the value, see Multani et al., Col. 17, lines 9-10), wherein a key field of a key value pair in the storage space stores a key identifier and a version identifier, and a version identifier in a key field of the newly generated target key value pair is the current version identifier (maintain an index structure 382 on one or more storage devices. The index structure may be utilized to locate values corresponding to keys in a version of a collection of key-value pairs, see Multani et al., Col. 8, lines 51-54. An index structure 382 may comprise a traversable structure, such as a linked list, containing extended key entries, see Multani et al., Col. 6, lines 58-59. An extended key 350 may comprise a version identifier 366 and a key 368, see Multani et al., Col. 7, lines 4-6, second version of the collection of key-value pairs corresponds to a plurality of updates to the first version of the collection of key-value pairs, see Multani et al., Col. 18, lines 19-21).
However, Multani et al. does not explicitly teach 
according to the data processing request, determining a target key value pair for processing data, and processing data in a value field of the target key value pair to generate a new target key value pair.
Bennett et al. teaches 
according to the data processing request, determining a target key value pair for processing data, and processing data in a value field of the target key value pair to generate a new target key value pair (The modification information may include an old address value associated with the particular key-value entry, a new address value associated with the particular key-value entry, and a key associated with the particular key-value entry…the R&E component 118 uses the modification information to find a matching hash entry in the index 108. In block 1208, the R&E component 118 updates the matching hash entry based on the modification information, see Bennett et al., Para. 88, to update a key-value entry by: storing a new version of the key-value entry in the content store, see Bennett et al., Para. 115). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Multani et al., to have according to the data processing request, determining a target key value pair for processing data, and processing data in a value field of the target key value pair to generate a new target key value pair, as taught by Bennett et al., to provide satisfactory performance in a resource-efficient manner (Bennett et al., Para. 1).
	As to claim 3, Multani et al. teaches according to a key identifier and a version identifier of target data in the data processing request, determining an existing key value pair where the target data is located as the target key value pair (Element 402 depicts receiving a request to update a first version of a collection of key-value pairs maintained by the database management system. The request may comprise a key that corresponds to a value. A key may function in a manner similar to a primary key in a relational database management system. Tue request may also comprise a second version of a value. A first value corresponding to the key may already exist in the first version of the collection, either as a materialized value or as a null value, see Multani et al., Col. 8, lines 56-64).	As to claim 15, Multani et al. teaches according to the newly generated target key value pair, adding a mapping relation between the key identifier and the current version identifier to a mapping relation table of key identifiers and version identifiers (add an entry to an index structure maintained on the one or more storage devices, the entry comprising the extended key, see Multani et al., Col. 18, lines 36-38, the entry comprising the extended key, wherein the entry may be searched based on at least one of the identifier of the second version of the value and the key…The index structure may further comprise a mechanism for rapidly locating entries within the index. Assuming, for the purposes of the example, that an extended key comprises an original key as a prefix and a version identifier as a suffix, index entries beginning with the original key may be located. This subset of entries might then be scanned to identify an entry corresponding to a specific version of a collection of key-value pairs, see Multani et al., Col. 10, lines 22-34).
As to claim 18, Multani et al. teaches determining a key identifier and a validation version identifier of data to be processed by upper software according to the mapping relation table of the key identifiers and the version identifiers (Element 402 depicts receiving a request to update a first version of a collection of key-value pairs maintained by the database management system. The request may comprise a key that corresponds to a value. A key may function in a manner similar to a primary key in a relational database management system. Tue request may also comprise a second version of a value. A first value corresponding to the key may already exist in the first version of the collection, either as a materialized value or as a null value, see Multani et al., Col. 8, lines 56-64), and generating a data changing request, a data deleting request or a data querying request according to the key identifier and the
validation version identifier (The updates submitted by the partially trusted entity may comprise a sequence of updates to a collection of key-value pairs. The updates may comprise modifications to the previous version of a value, the addition of a new value, or the deletion of an existing value, see Multani et al., Col. 18, lines 34-39).

As to claim 19, Multani et al. teaches 
generating a data writing request by upper software when a new business data is written, determining a version identifier of previous business data as a previous version identifier on which the data writing request depends, wherein the previous version identifier is carried in the data writing request (Element 402 depicts receiving a request to update a first version of a collection of key-value pairs maintained by the database management system. The request may comprise a key that corresponds to a value. A key may function in a manner similar to a primary key in a relational database management system. Tue request may also comprise a second version of a value. A first value corresponding to the key may already exist in the first version of the collection, either as a materialized value or as a null value, see Multani et al., Col. 8, lines 56-64. An addition of a new value may be considered to be a modification to a null version of the key-value pair, see Multani et al., Col. 18, lines 38-40);
wherein the new business data is new block data or new transaction data (A transaction may comprise storing data on a storage device, see Multani et al., Col. 2, line 62, A sequence of updates may be received from a partially trusted entity. A partially trusted entity may include an organization, company, vendor, or other entity that provides data, see Multani et al., Col. 4, lines 21-24).
	As to claim 20, Multani et al. teaches  the storage space is a disk storage space, and an index used by a key value (KV) storage system in the disk storage space is an ordered table or an index tree (the system at least to add an entry to an index structure maintained on the one or more storage devices, the entry comprising the extended key, wherein the entry may be searched based on at least one of the identifier of the second version of the value and the key, see Multani et al., Col. 10, lines 20-25).	As to claim 21, Multani et al. teaches in a reverse index of version identifiers and key identifiers, adding a key identifier of the newly generated target key value pair corresponding to the current version identifier (The updates submitted by the partially trusted entity may comprise a sequence of updates to a collection of key-value pairs. The updates may comprise modifications to the previous version of a value, the addition of a new value, see Multani et al., Col. 4, lines 34-37, as index structure 382, may be traversed to locate an extended key having as a constituent part the key provided in the request, see Multani et al., Col. 7, lines 4-6, extended key comprising the identifier of the second version of the collection and the key, see Multani et al., Col. 10, lines 1-2, supplies a new version identifier in the stream of updates, embodiments may form a new version of the collection, see Multani et al., Col. 10, lines 57-59).
	Referring to claim 23, Multani et al. teaches a device, comprising: one or more processors (one or more processors, see Multani et al., Col. 12, lines 1-2); a storage device (one or more memories, see Multani et al., Col. 11, line 67) configured to store one or more programs; when the one or more programs are executed by the one or more processors, the one or more processors are caused to implement the data processing method, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.	Referring to claim 24, Multani et al. teaches a non-transitory computer-readable storage medium (one or more memories, see Multani et al., Col. 11, line 67) on which a computer program is stored, wherein the program when executed by a processor, implements the data processing method, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.
Claims 2, 9, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Multani et al. (U.S. Pat. No. 10,025,943) from IDS in view of Bennett et al. (U.S. Pat. Pub. 2018/0011852) as applied to claims 1, 3, 15, 18-21, 23 and 24 above, and in further view of Boudris et al. (U.S. Pat. No. 6,886,018).
	As to claim 2, Multani et al. teaches determining a data object of a previous version according to the data processing request (Element 402 depicts receiving a request to update a first version of a collection of key-value pairs maintained by the database management system, see Multani et al., Col. 8, lines 56-58); and determining the current version identifier and generating a data object of the current version based on the data object of the previous version (Element 404 depicts forming a version identifier for a second version of the collection, with which the second version of the value may be associated, see Multani et al., Col. 8, lines 65-68. Updates 110-118 may be stored within the context of one or more transactions storing data on key-value database 104, see Multani et al., Col. 2, lines 60-61, store a second version of the value in response to a request comprising a key and the second version of the value, see Multani et al., Col. 17, lines 9-10).
However, Multani et al. as modified does not explicitly teach 
a storage space of the data object of the current version is identical to a storage space of the data object of the previous version.
Boudris et al. teaches a storage space of the data object of the current version is identical to a storage space of the data object of the previous version (The size of a record cannot change. All records are the same physical size, see Boudris et al., Col. 5, lines 64-65. In addition to the teaches from Multani et al. regarding to “the current version” and “the previous version”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Multani et al. as modified, to have a storage space of the data object of the current version is identical to a storage space of the data object of the previous version, as taught by Boudris et al., to have the changes can be implemented with minimum effect on the users (Boudris et al., Col. 1, lines 66-67).
		As to claim 9, Multani et al. teaches calling a validation control instruction to validate the data object of the current version (A committed metatransaction may pertain to data that has been validated or otherwise accepted through the actions of a validation module 102, see Multani et al., Col. 3, lines 31-33), and writing the newly generated target key value pair in the data object of the current version into the storage space (The updates submitted by the partially trusted entity may comprise a sequence of updates to a collection of key-value pairs. The updates may comprise modifications to the previous version of a value, the addition of a new value, see Multani et al., Col. 4, lines 34-37). 
	As to claim 10, Multani et al. teaches before writing the newly generated target key value pair into the storage space, the method further comprises: calling an invalidation control instruction to invalidate the data object of the current version (A validation module 102 may perform various operations related to validating the data, such as performing consistency checks…not accepted, see Multani et al., Col. 3, lines 34-41).
As to claim 12, Multani et al. teaches
when a current version validation condition is generated or a current version validation instruction sent by upper software is received, calling the validation control instruction (A committed metatransaction may pertain to data that has been validated or otherwise accepted through the actions of a validation module 102. A validation module 102 may perform various operations related to validating the data, such as performing consistency checks, see Multani et al., Col. 3, lines 31-36); wherein the current version validation condition generated comprises at least one of the followings:
a block identifier of data to be processed has changed (the new address value is set to an invalid value to indicate that the new address value is invalid, and the above-referenced logic configured to update is configured to update the matching hash entry by changing an address value specified by the matching hash entry to correspond to the invalid value, see Bennett et al., Para. 121); and
a transaction identifier of the data to be processed has changed.	As to claim 14, Multani et al. teaches when a current version invalidation condition is generated, or a current version invalidation instruction sent by upper software is received, calling the invalidation control instruction (rolling back a version of a collection that is rejected by a trusted entity, see Multani et al., Col. 5, lines 10-11).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Multani et al. (U.S. Pat. No. 10,025,943) from IDS in view of Bennett et al. (U.S. Pat. Pub. 2018/0011852) as applied to claims 1, 3, 15, 18-21, 23 and 24 above, and in further view of Schleit et al. (U.S. Pat. No. 10,810,184).
	As to claim 5, Multani et al. teaches
determining the current version identifier of the data object of the current version (a version may be identified by a monotonically increasing value such as a serial number or timestamp, so that versions corresponding to larger values are considered to be the latest version, see Multani et al., Col. 7, lines 37-40) as an input parameter of the function to execute the data processing request (supply a stream of updates containing a version identifier and an identifier of a collection of key-value pairs, see Multani et al., Col. 10, lines 54-56).
However, Multani et al. as modified does not explicitly teach 
in the data object of the current version, calling a function corresponding to a data operation according to the data processing request.
Schleit et al. teaches 
in the data object of the current version, calling a function corresponding to a data operation according to the data processing request (a modification process 108 or precomputation process 116 may include data indicative of a backfill process associated therewith, such that execution of the modification process 108 or precomputation process 116 results in the initiation of a backfill process by the backfill module 126...the backfill module 126 may be configured to determine version identifiers associated with one or more values 104 and to refrain from modifying values 104 having version identifiers more recent than that associated with the backfill process, see Schleit et al., Col. 15, lines 22-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Multani et al. as modified, to have in the data object of the current version, calling a function corresponding to a data operation according to the data processing request, as taught by Schleit et al., to reduce inaccurate values in databases (Schleit et al., Abstract).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Multani et al. (U.S. Pat. No. 10,025,943) from IDS in view of Bennett et al. (U.S. Pat. Pub. 2018/0011852) as applied to claims 1, 3, 15, 18-21, 23 and 24 above, and in further view of Okamoto et al. (U.S. Pat. Pub. 2010/0088750).
	As to claim 6, Multani et al. as modified does not explicitly teach 
extracting a previous version identifier from the data processing request, or determining the previous version identifier according to a business data identifier in the data processing request, wherein the business data identifier is a block identifier or a transaction identifier, and generating the current version identifier, according to a preset numbering rule and the previous version identifier; or 
extracting a previous version identifier from the data processing request, or determining the previous version identifier according to a business data identifier in the data processing request, wherein the business data identifier is a block identifier or a transaction identifier, generating a serial number identifier of the current version identifier based on a serial number identifier of the previous version identifier according to a preset numbering rule, and forming the current version identifier by combining an additional version identifier determined according to the data processing request with the serial number identifier of the current version identifier.
However, Okamoto et al. teaches 
extracting a previous version identifier from the data processing request (extracting a previous version identifier from the data processing request, see Okamoto et al., Para. 227), or determining the previous version identifier according to a business data identifier in the data processing request, wherein the business data identifier is a block identifier or a transaction identifier, and generating the current version identifier, according to a preset numbering rule and the previous version identifier (obtains the version number which has the latest update date and time in the version number storage unit 412, adds values to the obtained version number, and generates a new version number, see Okamoto et al., Para. 324. In additional to “Embodiments may employ various approaches to ordering versions of collections. For example, a version may be identified by a monotonically increasing value such as a serial number or timestamp, so that versions corresponding to larger values are considered to be the latest version” from Multani et al., Col. 7, lines 35-40); or 
extracting a previous version identifier from the data processing request, or determining the previous version identifier according to a business data identifier in the data processing request, wherein the business data identifier is a block identifier or a transaction identifier, generating a serial number identifier of the current version identifier based on a serial number identifier of the previous version identifier according to a preset numbering rule, and forming the current version identifier by combining an additional version identifier determined according to the data processing request with the serial number identifier of the current version identifier.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Multani et al. as modified, to have extracting a previous version identifier from the data processing request, or determining the previous version identifier according to a business data identifier in the data processing request, wherein the business data identifier is a block identifier or a transaction identifier, and generating the current version identifier, according to a preset numbering rule and the previous version identifier; or extracting a previous version identifier from the data processing request, or determining the previous version identifier according to a business data identifier in the data processing request, wherein the business data identifier is a block identifier or a transaction identifier, generating a serial number identifier of the current version identifier based on a serial number identifier of the previous version identifier according to a preset numbering rule, and forming the current version identifier by combining an additional version identifier determined according to the data processing request with the serial number identifier of the current version identifier, as taught by Okamoto et al., to extracting a previous version identifier from the data processing request, or determining the previous version identifier according to a business data identifier in the data processing request, wherein the business data identifier is a block identifier or a transaction identifier, and generating the current version identifier, according to a preset numbering rule and the previous version identifier; or 
extracting a previous version identifier from the data processing request, or determining the previous version identifier according to a business data identifier in the data processing request, wherein the business data identifier is a block identifier or a transaction identifier, generating a serial number identifier of the current version identifier based on a serial number identifier of the previous version identifier according to a preset numbering rule, and forming the current version identifier by combining an additional version identifier determined according to the data processing request with the serial number identifier of the current version identifier (Okamoto et al., Para. 017).

As to claim 8, Multani et al. as modified teaches the additional version identifier is a block identifier or a transaction identifier (a version number of the use condition determining code, see Okamoto et al., Para. 14).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Multani et al. (U.S. Pat. No. 10,025,943) from IDS in view of Bennett et al. (U.S. Pat. Pub. 2018/0011852) as applied to claims 1, 3, 15, 18-21, 23 and 24 above, and in further view of Jones et al. (U.S. Pat. No. 11,222,003).

As to claim 11, Multani et al. teaches before invalidating the data object of the current version (A partially trusted entity 126 may provide a sequence of updates 110-118, see Multani et al., Col. 2, lines 44-45, A validation module 102 may perform various operations related to validating the data, such as performing consistency checks. These operations may be performed on a metatransaction whose underlying transactions have been committed to key-value database 104, see Multani et al., Col. 3, lines 34-38. FIG. 1 indicates validation module 102 is communicating with key-value database and updates 110-118 are saving information to 104, so that the updates 110-118 are before invalidating ).
However, Multani et al. as modified does not explicitly teach 
modifying the current version identifier according to a version identifier modification instruction transmitted by upper software, and updating the current version identifier in the key field of the key value pair.
Jones et al. teaches 
modifying the current version identifier according to a version identifier modification instruction transmitted by upper software, and updating the current version identifier in the key field of the key value pair (a conditional write request, see Jones et al., Col. 12, line 19, overwriting an existing transaction version number for the child data object, see Jones et al., Col. 12, lines 43-44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Multani et al. as modified, to have modifying the current version identifier according to a version identifier modification instruction transmitted by upper software, and updating the current version identifier in the key field of the key value pair, as taught by Jones et al., to leveraging the capabilities offered by non-relational data storage service (Jones et al., Col. 4, lines 32-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168